Citation Nr: 0402824	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
ear disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967 and subsequently served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In August 2001, the veteran 
testified at a videoconference hearing at the RO before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the record.

In November 2001, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In a November 1973 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
ear and foot disorders; the veteran was informed of this 
decision the same month but did not file a notice of 
disagreement (NOD) within one year of such notification.

2.  Evidence added to the record since the November 1973 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for an ear disorder.

3.  Evidence added to the record since the November 1973 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for a foot disorder.

4.  There is competent medical evidence showing aggravation 
of a preexisting bilateral foot disorder (hammertoes) in 
service.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision, denying service 
connection for ear and foot disorders, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
November 1973 rating decision sufficient to reopen the 
veteran's claims for service connection for ear and foot 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

3.  A preexisting bilateral foot disorder was aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

With regard to compliance with the November 2001 remand 
instructions, the Board notes that the RO was instructed to 
ask for and associate with the claims file VA treatment 
records from the VA Medical Centers (VAMCs) in Alexandria, 
New Orleans and Shreveport, Louisiana from 1967 to 1975 and 
private treatment records from Garber Foot and Ankle Clinic 
in Lake Charles, Louisiana.  Responses from all three VAMCs 
and from the Garber Foot and Ankle Clinic were received and 
available treatment records were associated with the claims 
file.  In a December 2001 VCAA letter, the RO advised the 
veteran of the new notice and duty to assist provisions of 
the VCAA, provided him with information regarding the 
evidence needed to substantiate his claims, and informed him 
of what VA had done and would do to obtain evidence for his 
claim and what he needed to do to reopen and establish 
service connection for the claimed disorders.  In April 2003, 
the RO readjudicated the issue of whether new and material 
evidence had been submitted to allow reopening of the 
service-connection claims for ear and foot disorders by 
issuing a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's January 1999 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen claims of 
entitlement to service connection for ear and foot disorders.  
VA has complied with the notice and duty to assist provisions 
of the VCAA.  Specifically, the veteran was advised by VA of 
the information required to substantiate the claims on 
appeal.  In this regard, the Board notes that collectively, 
by various informational letters, a March 2001 rating 
decision, the Board's remand, VA letters dated in December 
2000 and May and December 2001, a May 2001 statement of the 
case (SOC), and an April 2003 SSOC, the appellant was 
provided with information regarding the evidence needed to 
substantiate his claims, and informed of what VA had done and 
would do to obtain evidence for his claims.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He was informed of 
the need to submit new and material evidence sufficient to 
reopen the previously denied claims, including evidence that 
the claimed disorders were related to, or aggravated by, 
active duty.  As noted above, in the December 2001 VCAA 
letter and the April 2003 SSOC, the appellant was given 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claims.  Furthermore, the appellant 
presented testimony at a videoconference hearing.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the claims on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claims and has obtained 
and fully developed all relevant evidence.  Moreover, in 
light of the decision herein to reopen both claims and 
granting service connection for a bilateral foot disorder, 
the Board finds that there has been no prejudice to the 
veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. 
App. at 187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claims

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for ear 
and foot disorders.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the RO originally denied claims for 
entitlement to service connection for ear and foot disorders 
in a November 1973 rating decision.  By a letter dated the 
same month, the veteran was notified of that action and was 
advised of his appellate rights, but no appeal was initiated 
within one year of the notification.  The rating decision 
reflected that there was no evidence showing aggravation of 
the veteran's preexisting claw toe (hammertoe) deformity and 
ear conditions during service.  In a March 2001 rating 
decision, the subject of this appeal, the RO determined that 
new and material evidence sufficient to reopen the veteran's 
claims for service connection for ear and foot conditions had 
been submitted and reopened and denied the claims on the 
merits.  The veteran was notified of this decision and was 
advised of his appellate rights the same month; he perfected 
an appeal within one year of notification.

Since the veteran did not file an NOD within one year of 
notification of the November 1973 rating decision, it became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claims for service connection for ear and foot 
disorders has been received.  

The evidence presented or secured since the last final denial 
of the veteran's claims in November 1973 includes Army 
Reserve medical records; additional non-VA and VA treatment 
records, some of which show complaints of recurring ear 
infections and surgery to correct hammertoes on both feet; a 
January 2001 VA examination report, showing diagnoses of 
chronic ear infection from childhood and status post foot 
surgery times eight toes for hammertoe release and tendon 
transfer; testimony from the veteran; and statements from the 
veteran and his representative.  In the veteran's testimony 
and statements, he indicated that, at enlistment in August 
1963, there were no physical conditions that prevented him 
from serving on active duty, including the slightly curled 
toes with corns noted on examination; that after two years 
walking guard on the concrete flight line at Barksdale Air 
Force Base (AFB) after 8 or 16-hour shifts, he could barely 
walk, was relieved of duty and treated at the AFB hospital; 
that an AFB physician recommended a medical discharge because 
of his foot disorder instead he was reassigned as a 
transportation specialist to get him off his feet; that 
between 1953 and 1963 there was no problem with his ears; 
that he was exposed to aircraft engines on the flight line 
for two years with only two pieces of foam rubber for ear 
protection; and that following his discharge from service he 
had to excuse himself from college classes due to pain with 
pus and blood running from his left ear and has had trouble 
hearing well.  The Board finds that non-VA and VA treatment 
records, the January 2001 VA examination report, and the 
veteran's testimony and statements, indicating that he had no 
preexisting ear disorder on enlistment but had continuing ear 
problems in service and following his discharge from service 
and acknowledging a preexisting foot disorder, which was 
aggravated in service to the extent that surgery was 
considered, he was reassigned for the remainder of his tour 
of duty, and had a postservice surgical repair performed in 
1983, bear directly or substantially on the specific matters 
and are so significant that they must be considered to fairly 
decide the merits of both claims.  Accordingly, the veteran's 
claims of entitlement to service connection for ear and 
bilateral foot disorders are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 

Service Connection for a Bilateral Foot Disorder

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service medical records show that the veteran was noted to 
have curled toes with corns on both feet at his September 
1963 service entrance examination.  A June 1965 record 
reflects severe bilateral claw toes with dorsal calluses that 
would need surgery.  As a result, the veteran was to be 
placed on restriction from prolonged standing, marching, 
walking, or guard duty.  A March 1966 examination report 
noted mild contraction of the second, third and fourth toes 
of both feet characterized as a hallux valgus deformity.  The 
veteran's June 1967 separation examination report showed 
normal clinical findings for his feet, while noting a history 
of foot trouble that referred to fallen arches with no 
complications or sequelae.  The veteran's Army Reserve 
medical records reflect surgery to correct hammertoes in the 
1980s.

In a July 1983 statement, Kenneth C. Cranor, M.D. notes that 
the veteran was under his care for bilateral metatarsalgia 
with hammering of the second, third and fourth toes of both 
feet and that he was scheduled for a fusion of the 
interphalangeal joints of the second and third toes of both 
feet and a Girdlestone-Taylor tendon transfer of the third 
toe of both feet in August 1983.  

Records from Our Lady of the Lake Regional Medical Center in 
Baton Rouge reflect that the veteran had arthrodeses of the 
proximal interphalangeal joints on the second and third toes 
of each foot and a Girdlestone-Taylor tendon transfer of the 
forth toe of each foot.  The final diagnosis was multiple 
hammertoes, symptomatic.

A September 1999 private treatment record from the Garber 
Foot and Ankle Clinic shows that the veteran reported that 
his fifth toes were the only toes that were not corrected 
during a hammertoe repair procedure done on both feet in 
1983.  After an examination, an assessment of bilateral fifth 
hammertoe deformities with dorsal lateral keratotic skin 
lesions was noted.

Private medical records from the Danzell Family Medical 
Clinic in 2000 reflect that the veteran underwent surgery for 
symptomatic hammering of the second, third and fourth toes, 
bilaterally.  

A January 2001 VA examination report reflects that X-rays 
revealed degenerative joint disease of the bilateral feet.  
Diagnoses included status post foot surgery times eight toes 
for hammertoe release and tendon transfer. 

The appellant testified that while his service entrance 
examination showed a bilateral hammertoe disorder, he had no 
problems with his feet at entrance on to active duty but, 
rather, developed problems as a result of all the walking he 
did during service, which aggravated his bilateral hammertoe 
disability.

In light of the above medical evidence tending to show that 
the veteran's preexisting bilateral hammertoe (claw foot) 
deformities were aggravated in service, the Board determines 
that 38 C.F.R. § 3.102 (2003) should be applied in this case.  
Under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A June 1965 
service medical record reflects severe bilateral claw toes 
with dorsal calluses that would need surgery.  Postservice 
medical records reflect that the veteran finally had that 
surgery in August 1983.  These records establish that the 
veteran's bilateral hammertoe deformities were aggravated in 
service.  Resolving all reasonable doubt in favor of the 
veteran, the Board determines that his preexisting bilateral 
hammertoe deformities were aggravated in service.  
Accordingly, entitlement to service connection for a 
bilateral foot disorder on the basis of aggravation is 
granted.  38 C.F.R. §§ 3.102, 3.303(a).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for an ear disorder 
has been received and the claim is reopened.  To this extent, 
the appeal is granted.  

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a bilateral foot 
disorder has been received and the claim is reopened.

Service connection for a bilateral foot disorder on the basis 
of aggravation is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for an ear disorder; the claim 
is REMANDED for de novo review.

In a recent opinion, the VA's General Counsel has determined 
that, contrary to 38 C.F.R. § 3.304(b), the statute provides 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  Under the language of the statute, VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by 38 U.S.C.A. § 1111, it is inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

The Board notes that the duty to assist includes providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  At his service entrance 
examination in 1963, the veteran reported a history of 
bilateral ear drainage in 1951 with no sequelae.  In 
September 1964, he complained of left ear pain and was 
treated for an acutely inflamed left tympanic membrane.  A 
subsequent record reflects that the problem had resolved in 
48 hours.  In January 1966, the veteran's ears were irrigated 
to remove earwax.  In September 1966, the appellant 
complained of chronic otitis associated with hay fever.  An 
examination of the ears revealed scarred tympanic membranes 
and slight, grayish exudate of the canals.  A May 1967 record 
reflects recurrent ear problems.  The veteran's June 1967 
separation examination report showed normal clinical findings 
for his ears, while noting a history of infected ears in 
childhood with mild recurrence in May 1967 that was treated 
with ear washes, but no complications or sequelae.  While 
acknowledging that as a child he was treated for ear 
infections that were related to asthmatic hay fever, the 
veteran asserts that such infections ended by the time he 
reached middle school and high school.  The veteran claims 
that he was not experiencing any ear problems when he entered 
military service in 1963 after high school.  At an August 
2001 videoconference hearing, the veteran described exposure 
to acoustic trauma in service due to being in close proximity 
to aircraft on the flight line and in his job as a heavy 
equipment operator.  The January 2001 VA examiner diagnosed 
chronic inner ear infection from childhood but no claim file 
or medical records were available for the examiner to review.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision).  Consequently, the veteran will be 
afforded a VA ear disease examination to provide an opinion 
as to whether the veteran has an ear disorder other than his 
service-connected tinnitus and, if he does, whether any 
disorder found on examination may be related to service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide 
and (4) request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ear disease 
examination to determine whether the 
veteran has an ear disorder other than 
tinnitus and, if so, the onset and 
etiology of such ear disorder.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  After a review 
of all pertinent medical treatment and 
examination records in the veteran's 
claims file and a thorough clinical 
examination, the examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have an ear disorder 
other than tinnitus?

(b) If there is such a disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include exposure to acoustic 
trauma in service.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claim.  If the determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses the ramifications of 
VAOPGCPREC 3-2003 and fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



